PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/547,284
Filing Date: 21 Aug 2019
Appellant(s): Ford Global Technologies, LLC



__________________
Benjamin C. Stasa
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/01/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/12/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-17 stand rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Roewe et al (US Patent 9,035,687).
(2) Response to Argument
(2A) Appellant’s Argument 
Roewe et al does not teach each and every limitation of the claims.
With respect to claim 1, Roewe et al does not teach  --wherein in the clamping circuit is configured to, responsive to one of the gate driver circuits being de-energized, activate the clamping switch with energy from the positive DC rail--.
(2A) Examiner’s Response
Appellant accurately points out that the Final Office Action describes element 28 as the clamping circuit and item 50 as the positive DC rail (Roewe et al).
Figure 1 of Roewe et al (shown below) describes power source 2 as a battery (see col. 6 lines 53-60), link 8 as a voltage link (see col. 7 line 13) provided with voltage from power source 2, and a power converter 6 for converting electrical power from power source 2 into a power that can be used by device 4.
 
    PNG
    media_image2.png
    2288
    788
    media_image2.png
    Greyscale

FIG. 1
(US Patent 9,035,687)


Roewe et al further describes in fig. 2 (shown below) the voltage provided by link 8 being used to power all the elements in the system to include controller unit 12 and converter unit 14. Controller unit 12 outputs a drive control signal or drive command, such as a pulse with modulation signal to converter unit 14 via link 16 (see col. 8 lines 2-7).


    PNG
    media_image3.png
    1992
    850
    media_image3.png
    Greyscale

Fig. 2
(US Patent 9,035,687)





Roewe et al describes in fig. 3 (shown below) the circuit elements that constitute the converter unit 14 (14A as used in fig. 3). The voltage transmitted across link 8 from power source 2 is sent to port 18 that includes a positive DC terminal connected to node 50 and a negative DC terminal connected to node 54; item 62 is described as a voltage signal outputted by the positive DC terminal and inputted into a driver 40, wherein driver 40 controls operation of switch 30 via link 60 (see col. 11 lines 8-9) and clamping circuit 28 via link 64 (see col. 11 lines 32-34). The clamping circuit 28 includes a clamping switch 34 and a clamper 36.


    PNG
    media_image4.png
    2112
    1491
    media_image4.png
    Greyscale

       (US Patent 9,035,687)





Contrary to appellant’s statement (page 4 of Appeal Brief) that driver 40 receives its energy from link 8 via controller 12 and link 16, energy for driver 40 is provided by a positive DC rail (represented by node 50) see figure 3 above. The energy from power source 2 is sent to the DC positive terminal via input port 18. The voltage signal 62 from node 50 is sent to driver 40 which is electrically connected to clamping circuit 28. Unlike the argument made by the appellant, controller 12 outputs a control signal via link 16, said control signal is used by the driver 40 to transition switch 30 and clamping circuit 28 between operating in an ON state and an OFF state (see col. 9 lines 1-22). Driver 40 outputs a first control signal over link 60 that causes switch 30 to turn ON or OFF and outputs a second control signal over link 64 that causes clamping element 28 to turn ON or OFF (see the detailed description given in col 11 lines 8-40).  
 Claim 1 only recites that the clamping switch in the clamping circuit is activated with energy from the positive DC rail. It is clear in fig 3 (shown above) that clamping circuit 28 is connected to the positive DC rail represented by node 50. 
In reference to appellant’s arguments (see page 5 of the Appeal Brief) with respect to the interpretation of a positive DC rail, Roewe et al illustrates in fig. 3 (shown above), element 8 having two distinct power terminals (one positive terminal connected to node 50 and one negative terminal connected to the ground node 54. A power source having a positive terminal (+DC rail) and a negative terminal (-DC rail) such as the one taught by Roewe et al is consistent with the ordinary meaning of power terminals of a power source and is also consistent with the description of positive and negative rails used by the appellant in the original specification (see for example fig. 1 and corresponding description). 

(2B) Appellant’s Argument
Claims 8 and 14 are patentable for the same reason claim 1 is patentable. The dependent claims are patentable because they depend from one of the independent claims.
(2B) Examiner’s Response
Claims 8 and 14 are unpatentable for the same reasons claim 1 is unpatentable, see the explanation given above in the item labeled “(2A) Examiner’s Response”. No specific argument has been presented against the rejection of dependent claims   
 2-7, 9-13, and 15-17.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RINA I DUDA/Primary Examiner, Art Unit 2846                                                                                                                                                                                                        
Conferees:
/EDUARDO COLON SANTANA/Supervisory Patent Examiner, Art Unit 2846                                                                                                                                                                                                        
/HELAL A ALGAHAIM/RQAS, OPQA                                                                                                                                                                                                        





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.